IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50135
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

KEITH VERNON HOSTER,
                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-91-CR-168-1
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Keith Hoster has appealed the district court's denial of his

motion to reduce his prison term, which he requested on authority

of 18 U.S.C. § 3582(c)(2).   We affirm.

     Hoster asserts, based on Amendment 484 to the Sentencing

Guidelines, § 2D1.1, comment. (n.1), that the 110 pounds of

phenylacetic acid should not have been included in the total drug

quantity used to determine his base offense level.     He reasons

that acid is not a "drug" but a "chemical," which cannot be

counted because it never was processed into amphetamine.     Hoster

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50135
                                -2-


asserts that this court's opinion on his direct appeal

erroneously provided a "made up" method to allow such

calculation, in violation of the Guidelines.

     Amendment 484 is not applicable to Hoster's sentence because

the phenylacetic acid was not and was not treated as a "mixture

or substance containing a detectable amount of the controlled

substance," to quote a footnote to the Drug Quantity Table,

U.S.S.G. § 2D1.1(c).   The district court properly considered

Hoster's purchase of phenylacetic acid as relevant conduct.

U.S.S.G. § 1B1.3(a)(2); see United States v. Hoster, 988 F.2d
1374, 1379 (5th Cir. 1993).

     Hoster's contention that this court decided his direct

appeal incorrectly is foreclosed by rules of stare decisis.

First, a panel of this court may not overrule a prior dispositive

panel decision unless there has been a superseding decision of

the court sitting en banc or of the Supreme Court.   United States

v. Crouch, 51 F.3d 480, 483 (5th Cir. 1995).   Furthermore, a

panel of this Court will "follow the prior decisions in a case as

the law of that case" unless "(i) the evidence on a subsequent

trial was substantially different, (ii) controlling authority has

since made a contrary decision of the law applicable to such

issues, or (iii) the decision was clearly erroneous and would

work a manifest injustice."   Alberti v. Klevenhagen, 46 F.3d
1347, 1351 n.1 (5th Cir. 1995) (citation and quotation marks

omitted).   Accordingly, this court will not reexamine any issue

of law which the court determined upon Hoster's direct appeal.

     AFFIRMED.